Citation Nr: 0904396	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-34 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from June 1940 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in May 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), located in Indianapolis, Indiana.  

The RO granted service connection for bilateral hearing loss 
via a rating action issued in June 19, 2006.  A 
noncompensable evaluation was assigned for the period 
extending from September 24, 2004, to April 20, 2006.  Also 
in that action, the RO assigned a 30 percent disability 
rating, effective April 20, 2006.  Within 45 days of the 
issuance of the rating decision, the RO discovered a problem 
with the assignment of the 30 percent rating.  Specifically, 
the disability rating that was assigned used results obtained 
from a private audiology exam that was based on scores from 
the speech reception threshold test vice the required 
Maryland CNC Test (38 C.F.R. § 4.85 (2006)).  The RO informed 
the veteran of this error and scheduled the veteran for a VA 
audiological exam.  Such an exam was accomplished in August 
2006 and those results were forwarded to the RO for review.  
Using those results, which used the Maryland CNC Test, the RO 
then determined that the evidence only supported a 20 percent 
disability rating for bilateral hearing loss.  The May 2007 
rating action was then issued; the action showed that the 
veteran received a 30 percent rating for the period of April 
20, 2006, to June 1, 2007, and a 20 percent rating 
thereafter.  The veteran has appealed, asking that the 30 
percent rating be restored.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The VA granted service connection for bilateral hearing 
loss in June 2006.  A noncompensable evaluation was assigned 
for the period of September 24, 2004, to April 20, 2006, and 
a 30 percent rating was assigned thereafter.  

2.  The 30 percent disability rating was based on a private 
medical report that used a speech reception threshold test 
vice the Maryland CNC Test, which is required by VA 
regulation.

3.  The veteran received a 30 percent disability rating for 
bilateral hearing loss until it was determined, by a VA 
audiological examination, that his hearing loss was not as 
severe as previously believed.  

4.  The veteran has Level IV hearing in the right ear and 
Level VIII hearing in the left ear. 


CONCLUSIONS OF LAW

1.  The reduction of the veteran's disability rating for 
bilateral hearing loss from 30 to 20 percent was warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85(a) (2008).  

2.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.104, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds there has been sufficient VA compliance with 
the notice and duty to assist provisions of the law for the 
decision reached in this case, and that, in view of the 
outcome discussed below, the deficiencies have not prejudiced 
the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2008).

The veteran contends that his 30 percent rating for his 
bilateral hearing loss should not have been reduced to a 20 
percent rating effective June 1, 2007.  Because this case 
involves the reduction of a rating, the question is not 
whether the veteran meets the criteria for a 20 percent 
rating, but, rather, whether the reduction in his rating was 
proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 
(1992).  Therefore, it is necessary to consider the complete 
medical history of the veteran's condition.  See Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

The RO granted service connection for bilateral hearing loss 
via a rating action issued in June 19, 2006.  A 
noncompensable evaluation was assigned for the period 
extending from September 24, 2004, to April 20, 2006.  Also 
in that action, the RO assigned a 30 percent disability 
rating, effective April 20, 2006.  The rating criteria used 
can be found at 38 C.F.R. Part 4, Diagnostic Code 6100 
(2005).  Within 45 days of the issuance of the rating 
decision, the RO discovered a problem with the assignment of 
the 30 percent rating.  Specifically, the disability rating 
that was assigned used results obtained from a private 
audiology exam.  Although private examination results can be 
used for the rating of disabilities, in this instance, it was 
discovered that the rating was based on scores from the 
speech reception threshold test vice the required Maryland 
CNC Test (38 C.F.R. § 4.85 (2006)).  The RO informed the 
veteran of this error and scheduled the veteran for a VA 
audiological exam.  Such an exam was accomplished in August 
2006 and those results were forwarded to the RO for review.  
Using those results, which used the Maryland CNC Test, the RO 
then determined that the evidence only supported a 20 percent 
disability rating for bilateral hearing loss.  The May 2007 
rating action was then issued; the action showed that the 
veteran received a 30 percent rating for the period of April 
20, 2006, to June 1, 2007, and a 20 percent rating 
thereafter.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present. 38 
C.F.R. §§ 4.1 and 4.2 (2008); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

The rating criteria in effect at the time of the reduction is 
specific in that 38 C.F.R. § 4.85(a) (2006) and (2007) 
specifically states:

An examination for hearing impairment for 
VA purposes must be conducted by a state-
licensed audiologist and must include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test. . . .(emphasis added).

The Board has no option but to decide this case in accordance 
with the applicable law.  Thus, the appellant's claim must be 
denied.  The Board may not grant a benefit that the appellant 
is not eligible to receive under statutory law.  See 
Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994).  In other words, Congress 
enacts federal laws authorizing monetary benefits, and, 
unless an individual meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; and 
the benefit cannot be awarded, regardless of the 
circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Thus, the Board, while sympathetic to the appellant's 
arguments, is unable to find a legal basis for restoration of 
a 30 percent rating for bilateral hearing loss.

The Board would add that disability evaluations are 
determined by the application of a schedule of ratings that 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2007) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2008) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2008).

As noted above, the veteran underwent a VA audiology 
examination in August 2006.  The results of that examination, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
70
80
LEFT
35
30
50
70
80

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 66 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 60 and for the left ear was 58.

To evaluate the degree of disability from defective hearing, 
the VA Schedule for Rating Disabilities (Rating Schedule) 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (2008); 38 C.F.R. § 4.85(b) and (e) (2008).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2008).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability. See 64 Fed. 
Reg. 25204 (May 11, 1999).

Applying the above test results to Table VI of the Rating 
Schedule, the veteran's hearing loss results are as follows:

Right Ear Roman Numeral Designation	
	IV
Left Ear Roman Numeral Designation	
	VIII

When the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is 20 percent.  38 C.F.R. § 4.85, Table VII (2008).

The regulations also provide for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2008) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a) (2008), indicates that if pure 
tone thresholds in any four of the five frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.  Because the veteran does not have four 
frequencies measured at 55 decibels or greater, this 
provision does not apply.

The second provision, that of 38 C.F.R. § 4.86(b) (2008), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  This provision does not apply because the veteran has 
not been measured to have hearing loss of 70 decibels or more 
at 2000 Hertz.  he amended regulations changed the title of 
Table VIa from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

The Board is certainly cognizant of the veteran's argument to 
the effect that his hearing loss should be assigned an 
evaluation in excess of 20 percent and should be assigned, at 
the minimum, a 30 percent rating.  However, the Board is 
bound in its decisions by applicable provisions of law and 
regulations.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
19.5 (2008).  In addition, the Court has explained that the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical application of the Rating Schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

In this case, the mandated mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
the reported audiometric evaluation does not warrant an 
evaluation in excess of 20 percent that was assigned by the 
RO.  Moreover, the regulations specifically describe how 
hearing impairment will be determined.  Hearing impairment 
will be based on the Maryland CNC test and not on a speech 
reception threshold test.  When the RO originally reviewed 
the private audiology results, it made a mistake and assigned 
a rating based on speech reception thresholds.  The veteran 
was the beneficiary of that mistake because he continued to 
receive incorrectly calculated monetary benefits until a 
correct audiological test was accomplished and forwarded to 
the RO for review.  Accordingly, the Board concludes that an 
evaluation in excess of 20 percent was not and is not 
supported by the record, and that the reduction of the 
veteran's disability evaluation for bilateral hearing loss 
was proper.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


